Spain, J.
(dissenting). Because I disagree with the majority’s conclusion that respondent’s failure to communicate with his child or petitioner is clear and convincing evidence that he *575manifested “an intent to forego his parental rights” so as to support a finding of abandonment (Social Services Law § 384-b [3] [g]; [4] [b]; [5] [a]; see Matter of Xena X, 279 AD2d 691, 692 [2001]; cf. Matter of Ronald D., Jr., 282 AD2d 533 [2001]; see Matter of Charles U., 254 AD2d 588, 588-589 [1998]; Matter of Candice K, 245 AD2d 821, 821-822 [1997]; Matter of Jay Scott P., Jr., 244 AD2d 906 [1997]; Matter of Naticia Q., 226 AD2d 755, 756 [1996]), I respectfully dissent.
While respondent’s noncontact with the child or petitioner during the six months prior to the filing of the abandonment petition is not controverted, I find merit in respondent’s contention that the broadly worded order of protection directing him to have no “direct or indirect” contact with the child, which remained in effect throughout the relevant period, constituted good cause (see Matter of Xena X., supra; cf. Matter of Anthony T., 208 AD2d 985, 986 [1994], lv denied 85 NY2d 801 [1995]). Significantly, petitioner — the agency — requested the order of protection which is susceptible of the interpretation that even respondent’s contact with petitioner could constitute the forbidden “indirect” contact with the child. Moreover, respondent appeared at the hearing, challenged the allegation of abandonment, and testified, without contradiction, that from the time the child was in foster care, no one ever informed him that, despite the order of protection, he should and could maintain contact with petitioner to inquire about his child; the record does not otherwise reflect that he was ever informed by anyone that he could do so, i.e., the unwritten exception to the seemingly unqualified order of protection was never explained to him (see Domestic Relations Law § 111 [2] [a]; cf. Matter of Krysheena, 265 AD2d 816 [1999]; Matter of Jay Scott P., Jr., supra at 907; Matter of Charmaine T., 173 AD2d 625, 626-627 [1991]). At the hearing, the child’s caseworker testified that she never contacted respondent during the relevant period. In my view, while respondent was never asked about his subjective understanding regarding the scope of the restrictions in the order of protection, his testimony reflects that he was confused by the order. Objectively viewed, I believe that such an unqualified order of protection itself undermines the statutory presumption of respondent’s ability to communicate with petitioner, as well as the finding of intent to forego parental rights, providing good reason for such parental failure (see Matter of Xena X., supra at 691-692; cf. Matter of Jasmine T., 162 AD2d 756, 757 [1990], lv denied 76 NY2d 714 [1990]). At the very least, the order strongly discouraged contact with petitioner and, at worst, prohibited or prevented it (see Matter of Xena X., supra at 691; cf. Matter of Charles U., supra at 588-*576589; Matter of Candice K., supra at 822; Social Services Law § 384-b [3] [g]; [4] [b]; [5]).
The case relied upon by the majority, Matter of Paul S. (170 Misc 2d 750 [1996]), is materially distinguishable as it involved an agency’s vain, repeated requests that a father contact it and the father’s failure, despite notice, to appear at the hearings scheduled to extend his children’s placement and to terminate his parental rights (id. at 751). Here, by contrast, respondent had been warned by Family Court that “direct or indirect” contact with the child could result in his incarceration, and his understanding that he could and should maintain contact with petitioner cannot be imputed.
Finally, although standing orders of protection generally do not prohibit abandonment findings (see e.g. Matter of T. Children, 284 AD2d 401 [2001]; Matter of Jay Scott P., Jr., supra at 907; Matter of Naticia Q., supra at 756; Matter of Charmaine T., supra at 627), this order is distinguishable in its comprehensive prohibition of any contact “direct or indirect.” In my view, in light of the wording of the order, Family Court, as well as petitioner, had an affirmative responsibility to at least make it clear to respondent that he could inquire of petitioner without violating the order. Thus, I would find that respondent demonstrated good reason for his failure to contact petitioner and the record does not support the finding of abandonment. Ordered that the order is affirmed, without costs.